Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                        Nos. 12-CF-1860 and 12-CF-1861

                           DARIUS YOUNG, APPELLANT,

                                        v.

                           UNITED STATES, APPELLEE.

                        Appeals from the Superior Court
                          of the District of Columbia
                       (CF2-10858-11 and CF2-22892-11)

                        (Hon. Ronna L. Beck, Trial Judge)

(Argued January 29, 2015                                  Decided March 5, 2015)

     Chris Kemmitt, Public Defender Service, with whom James Klein and Alice
Wang, Public Defender Service, were on the brief, for appellant.

      Stephen F. Rickard, Assistant United States Attorney, with whom Ronald C.
Machen Jr., United States Attorney, and Elizabeth Trosman, Elizabeth H. Danello,
and Andrew Finkelman, Assistant United States Attorneys, were on the brief, for
appellee.

      Before FISHER and THOMPSON, Associate Judges, and BELSON, Senior
Judge.

      BELSON, Senior Judge:        Darius Young appeals his convictions for

carjacking, first-degree theft, and unauthorized use of a vehicle, arguing that the

trial court abused its discretion by admitting lay witness opinion testimony that
                                          2

identified him in surveillance footage.        We conclude that the testimony was

admissible under Sanders v. United States, 809 A.2d 584, 596 (D.C. 2002), and

affirm.


                                          I.



      On April 9, 2011, at around 12:30 p.m., Mr. Dongni Pho was standing

outside of his Lexus SUV in a service station as he finished pumping gas. A man

ran up to the SUV, jumped in, locked the door, and drove away. Mr. Pho had left

his wallet, keys, and an iPhone inside the car. Police reviewed the station’s

surveillance footage of the incident, and then used tracking software on Mr. Pho’s

iPhone to track the device to an area close to the intersection of 46 th and G Streets,

Southeast. The police arrived at that location around 3:30 p.m., three hours after

the robbery. They saw two men standing by automobiles, but the Lexus SUV was

nowhere to be seen. Officer White saw one man, later identified as appellant

Darius Young, wearing a jacket that looked like the jacket worn by the thief in the

surveillance video.    Mr. Young “made a motion as [though] he was passing

something to the other gentleman” which the police interpreted as passing the
                                         3

stolen iPhone. The other man then walked inside an adjacent apartment building.1

The police then ordered Mr. Young to approach them, and he did so. He gave the

police a series of false names. Officer White then seized Mr. Young’s jacket and

searched it, but found no proceeds of the theft of the Lexus SUV. Officer White

did not arrest Mr. Young, but took his photo without the jacket, which the officers

retained. Mr. Young was subsequently prosecuted, and both the photo and the

jacket were later introduced at trial.



      At trial, the government called a witness, Ms. Edwina Jackson, whose

testimony is the subject of this appeal.       During the relevant time period,

Ms. Jackson was a social worker who worked with at-risk teens, picking them up

at their homes or schools and taking them to activities in the community, outside of

their own neighborhood. In February of 2009, she worked with two families,

including the family of Mr. Young. For four to eight months in 2009, Ms. Jackson

worked with Mr. Young and his family for up to five hours a day, Monday through

Friday. Her encounters with Mr. Young gradually decreased, especially in late


      1
        The iPhone tracking software indicated that Mr. Pho’s iPhone was in a
nearby apartment, but the police could not tell which one, and never recovered the
iPhone.
                                          4

2009 and early 2010. In this period, Ms. Jackson only saw Mr. Young “maybe two

or three times a week to not being able to catch up with him at all.” Mr. Young

had dreadlocks during the period of frequent interaction in 2009, but cut his hair

short in 2010. Ms. Jackson testified that her last sighting of Mr. Young was “three

to four weeks prior” to June 23, 2011, which would have been after the April 9,

2011, carjacking.



      Ms. Jackson testified that she recognized Mr. Young as the carjacker in the

gas station surveillance video. She stated that the carjacker’s face “does look like

Darius,” and that “[t]he stance, the gait, and the jacket look[] familiar.” Asked to

clarify what she meant by gait, she said “[T]he stance. The walk. Like, when he

went back and forth, just the posture.”



      Mr. Young was convicted by the jury of carjacking in violation of D.C.

Code § 22-2803 (a) (2001); first-degree theft in violation of D.C. Code §§ 22-

3211, -3212 (a) (2001); and unauthorized use of a vehicle, in violation of D.C.

Code § 22-3215 (2001). He was sentenced to seven years of incarceration and

three years of supervised release on the carjacking charge, and received concurrent

sentences on the remaining counts. This appeal followed.
                                            5


                                           II.


      In Sanders v. United States, this court held that the admissibility of “lay

witness opinion testimony regarding the identity of a person in a surveillance

photograph or a surveillance videotape” is “subject to the sound discretion of the

trial court,” and we will not disturb the trial court’s ruling absent an abuse of that

discretion. 809 A.2d at 596; see also Gee v. United States, 54 A.3d 1249, 1261

(D.C. 2012). Such testimony is admissible if it is “(a) rationally based on the

perception of a witness who is familiar with the defendant’s appearance and has

had substantial contact with the defendant; and (b) helpful to the factfinder in the

determination of a fact in issue.” Sanders, supra, 809 A.2d at 596. At the end of

the day, “the trial court at least should be reasonably satisfied that because of the

either obscured or altered appearance of the defendant in the photograph or the

videotape, or changed appearance of the defendant, the lay witness is more likely

to accurately identify the defendant than is the factfinder.” Id.



      Mr. Young argues that “the trial court abused its discretion when it admitted

Ms. Jackson’s lay opinion testimony identifying Mr. Young as the carjacker in

the . . . surveillance video.” He states that:
                                         6


            Ms. Jackson knew no more than the jury did about Mr.
            Young’s jacket, which the government introduced into
            evidence. And the government failed to establish that
            Ms. Jackson could identify any distinguishing feature of
            Mr. Young’s gait, or that anyone could discern such a
            feature from the brief period of nondescript ambulation
            apparent in the surveillance video. Furthermore, the
            helpfulness of Ms. Jackson’s opinion was undermined by
            the fact that she had not seen Mr. Young since 2010, was
            not familiar with his appearance at the time of the
            carjacking, and made her initial identification in a highly
            suggestive context. Accordingly, the trial court erred. . . .



      Mr. Young’s argument is unpersuasive. Just as in Sanders, Ms. Jackson was

“familiar with the defendant’s appearance and has had substantial contact with the

defendant,” Sanders, supra, 809 A.2d at 596, because she had extensive contact

with Mr. Young in 2009, some contact in 2010, and had seen him as recently as

May or June of 2011.2 See Vaughn v. United States, 93 A.3d 1237, 1271 (D.C.

2014) (holding that police officers’ identification testimony was admissible under

Sanders where “officers, over a period of months, had daily interaction with

[defendants] . . . interaction which gave rise to familiarity and particular

knowledge of their physical features”). Ms. Jackson’s testimony was also “helpful

      2
         Although Mr. Young asserts that Ms. Jackson “had not seen Mr. Young
since 2010,” Ms. Jackson testified that she most recently saw Mr. Young “three to
four weeks prior” to the June 23, 2011 carjacking.
                                          7

to the factfinder in the determination of a fact in issue.” Sanders, supra, 809 A.2d

at 596. As in Sanders, the perpetrator’s face is obscured, since the footage was not

of sufficiently high quality to clearly show the carjacker’s face.3 Id. (“the features

of the men . . . were obscured by their hats . . . the videotape was ‘not all that

clear.’”); see also Vaughn, supra, 93 A.3d at 1245 (“The recordings were of

limited utility on their own. . . . [T]he images are highly pixelated and the faces

are . . . ‘blurry.’) (internal citation omitted). Accordingly, Ms. Jackson’s ability to

identify Mr. Young from his face, “[t]he stance, the gait, and the jacket look[ing]

familiar” was helpful to the jury, who would have an inferior ability to recognize

Mr. Young based on these attributes.            Although Mr. Young argues that

Ms. Jackson was unable to describe the carjacker’s gait with sufficient specificity,

the court in Sanders was satisfied by the witnesses’ ability to describe identifying

characteristics of the defendants with the same level of detail: one witness noting a

defendant’s “sway . . . and distinctive moustache,” and three other witnesses “his

jacket and voice.” Sanders, supra, 809 A.2d at 594 (internal quotation marks

omitted). The trial court here was, to put it as we did in Sanders, “reasonably


      3
         To the extent that Mr. Young argues that Ms. Jackson relied “only” upon
the carjacker’s gait and jacket to identify him as Mr. Young, this argument is
contradicted by Ms. Jackson’s testimony that “[w]hen he turned around, he
looked—the face isn’t really clear on the video, but it does look like Darius.”
                                            8

satisfied that because of the . . . obscured . . . appearance of the defendant in the . . .

videotape . . . the lay witness [was] more likely to accurately identify the defendant

than [was] the factfinder.” Id. at 596. Thus the admission of Ms. Jackson’s

testimony was not error, and Mr. Young’s convictions are accordingly



                                                       Affirmed.